 1   SHANNON LISS-RIORDAN (SBN 310719)
 2   sliss@llrlaw.com
     LICHTEN & LISS-RIORDAN, P.C.
 3   729 Boylston Street, Suite 2000
     Boston, Massachusetts 02116
 4   Tel: 617.994.5800
     Fax: 617.994.5801
 5   Attorneys for Plaintiff/Counter-Defendant
     CARLOS RIVAS
 6
     NANCY NGUYEN SIMS (SBN 215869)
 7   nancy.sims@us.dlapiper.com
     DLA PIPER LLP (US)
 8   2000 Avenue of the Stars
 9   Suite 400 North Tower
     Los Angeles, California 90067-4704
10   Tel: 310.595.3000
     Fax: 310.595.3300
11
     NORMAN M. LEON (Admitted pro hac vice)
12   norman.leon@us.dlapiper.com
13   DLA PIPER LLP (US)
     444 West Lake Street, Suite 900
14   Chicago, Illinois 60606-0089
     Tel: 312.368.4000
15   Fax: 312.236.7516
     Attorneys for Defendant/Counterclaimant
16   COVERALL NORTH AMERICA, INC.
17
                          UNITED STATES DISTRICT COURT
18
                         CENTRAL DISTRICT OF CALIFORNIA
19
     CARLOS RIVAS, in his capacity as            CASE NO. 8:18-cv-01007-JGB-KK
20   Private Attorney General Representative,
21
                         Plaintiff,              DISCOVERY MATTER
22
            v.                                   STIPULATED PROTECTIVE
23                                               ORDER
     COVERALL NORTH AMERICA, INC.,
24                                               NOTE CHANGES MADE BY
                         Defendant.              COURT
25
26   AND RELATED CROSS-CLAIM.

27
28    EAST\171817824.2
                                      PROTECTIVE ORDER


     EAST\171817824.3
 1      1. A.       PURPOSES AND LIMITATIONS
 2      Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be
 5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 6   the following Stipulated Protective Order. The parties acknowledge that this Order
 7   does not confer blanket protections on all disclosures or responses to discovery and
 8   that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Stipulated Protective Order does not entitle them to file
12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
13   that must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15      B.          GOOD CAUSE STATEMENT
16           This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, and proprietary
18   information for which special protection from public disclosure and from use for any
19   purpose other than prosecution of this action is warranted. Such confidential and
20   proprietary materials and information consist of, among other things, confidential
21   business or financial information, information regarding confidential business
22   practices, or other confidential research, development, or commercial information
23   (including information implicating privacy rights of third parties), information
24   otherwise generally unavailable to the public, or which may be privileged or
25   otherwise protected from disclosure under state or federal statutes, court rules, case
26   decisions, or common law. Accordingly, to expedite the flow of information, to
27   facilitate the prompt resolution of disputes over confidentiality of discovery
28                                             -1-                       3:12-cv-0061-BEN (DHB)
                                         PROTECTIVE ORDER


     EAST\171817824.3
                      1   materials, to adequately protect information the parties are entitled to keep
                      2   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                      3   material in preparation for and in the conduct of trial, to address their handling at the
                      4   end of the litigation, and serve the ends of justice, a protective order for such
                      5   information is justified in this matter. It is the intent of the parties that information
                      6   will not be designated as confidential for tactical reasons and that nothing be so
                      7   designated without a good faith belief that it has been maintained in a confidential,
                      8   non-public manner, and there is good cause why it should not be part of the public
                      9   record of this case.
                  10         2. DEFINITIONS
                  11             2.1     Action: Carlos Rivas v. Coverall North America, Inc.¸ Case No. 8:18-
                  12      cv-01007-JGB-KK.
                  13             2.2     Challenging Party: a Party or Non-Party that challenges the designation
                  14      of information or items under this Order.
                  15             2.3     “CONFIDENTIAL” Information or Items: information (regardless of
                  16      how it is generated, stored or maintained) or tangible things that qualify for protection
                  17      under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                  18      Cause Statement.
                  19             2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
                  20      their support staff).
                  21             2.5 Designating Party: a Party or Non-Party that designates information or
                  22      items that it produces in disclosures or in responses to discovery as
                  23      “CONFIDENTIAL.”
                  24             2.6 Disclosure or Discovery Material: all items or information, regardless of
                  25      the medium or manner in which it is generated, stored, or maintained (including,
                  26      among other things, testimony, transcripts, and tangible things), that are produced or
                  27      generated in disclosures or responses to discovery in this matter.
                  28                                                  -2-
DLA P IPER LLP (US)
                                                              PROTECTIVE ORDER


                          EAST\171817824.3
                      1          2.7 Expert: a person with specialized knowledge or experience in a matter
                      2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                      3   an expert witness or as a consultant in this Action.
                      4          2.8 House Counsel: attorneys who are employees of a party to this Action.
                      5   House Counsel does not include Outside Counsel of Record or any other outside
                      6   counsel.
                      7          2.9 Non-Party: any natural person, partnership, corporation, association, or
                      8   other legal entity not named as a Party to this action.
                      9          2.10 Outside Counsel of Record: attorneys who are not employees of a party
                  10      to this Action but are retained to represent or advise a party to this Action and have
                  11      appeared in this Action on behalf of that party or are affiliated with a law firm
                  12      which has appeared on behalf of that party, and includes support staff.
                  13             2.11 Party: any party to this Action, including all of its officers, directors,
                  14      employees, consultants, retained experts, and Outside Counsel of Record (and their
                  15      support staffs).
                  16             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                  17      Discovery Material in this Action.
                  18             2.13 Professional Vendors: persons or entities that provide litigation support
                  19      services (e.g., photocopying, videotaping, translating, preparing exhibits or
                  20      demonstrations, and organizing, storing, or retrieving data in any form or medium)
                  21      and their employees and subcontractors.0
                  22             2.14 Protected Material: any Disclosure or Discovery Material that is
                  23      designated as “CONFIDENTIAL.”
                  24             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                  25      from a Producing Party.
                  26      ///
                  27      ///
                  28                                                  -3-
DLA P IPER LLP (US)
                                                               PROTECTIVE ORDER


                          EAST\171817824.3
                      1      3. SCOPE
                      2   The protections conferred by this Stipulation and Order cover not only Protected
                      3   Material (as defined above), but also (1) any information copied or extracted from
                      4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                      5   Material; and (3) any testimony, conversations, or presentations by Parties or their
                      6   Counsel that might reveal Protected Material. Any use of Protected Material at trial
                      7   shall be governed by the orders of the trial judge. This Order does not govern the use
                      8   of Protected Material at trial.
                      9      4. DURATION
                  10         Even after final disposition of this litigation, the confidentiality obligations
                  11      imposed by this Order shall remain in effect until a Designating Party agrees
                  12      otherwise in writing or a court order otherwise directs. Final disposition shall be
                  13      deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                  14      or without prejudice; and (2) final judgment herein after the completion and
                  15      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                  16      including the time limits for filing any motions or applications for extension of time
                  17      pursuant to applicable law.
                  18         5.          DESIGNATING PROTECTED MATERIAL
                  19              5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
                  20      Party or Non-Party that designates information or items for protection under this
                  21      Order must take care to limit any such designation to specific material that qualifies
                  22      under the appropriate standards. The Designating Party must designate for protection
                  23      only those parts of material, documents, items, or oral or written communications
                  24      that qualify so that other portions of the material, documents, items, or
                  25      communications for which protection is not warranted are not swept unjustifiably
                  26      within the ambit of this Order.
                  27              Mass, indiscriminate, or routinized designations are prohibited. Designations
                  28                                                 -4-
DLA P IPER LLP (US)
                                                              PROTECTIVE ORDER


                          EAST\171817824.3
                      1   that are shown to be clearly unjustified or that have been made for an improper
                      2   purpose (e.g., to unnecessarily encumber the case development process or to impose
                      3   unnecessary expenses and burdens on other parties) may expose the Designating
                      4   Party to sanctions. If it comes to a Designating Party’s attention that information or
                      5   items that it designated for protection do not qualify for protection, that Designating
                      6   Party must promptly notify all other Parties that it is withdrawing the inapplicable
                      7   designation.
                      8          5.2 Manner and Timing of Designations. Except as otherwise provided in this
                      9   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                  10      or ordered, Disclosure or Discovery Material that qualifies for protection under this
                  11      Order must be clearly so designated before the material is disclosed or produced.
                  12             Designation in conformity with this Order requires:
                  13             (a) for information in documentary form (e.g., paper or electronic documents,
                  14      but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                  15      Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                  16      “CONFIDENTIAL legend”), to each page that contains protected material. Before
                  17      producing the specified documents, the Producing Party must affix the
                  18      “CONFIDENTIAL legend” to each page that contains Protected Material.
                  19             (b) for testimony given in depositions that the Designating Party identify the
                  20      Disclosure or Discovery Material on the record, before the close of the deposition
                  21      all protected testimony or within a reasonable time period following receipt of the
                  22      transcript.
                  23             (c) for information produced in some form other than documentary and for any
                  24      other tangible items, that the Producing Party affix in a prominent place on the
                  25      exterior of the container or containers in which the information is stored the legend
                  26      “CONFIDENTIAL.”
                  27             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                  28                                                  -5-
DLA P IPER LLP (US)
                                                              PROTECTIVE ORDER


                          EAST\171817824.3
                      1   failure to designate qualified information or items does not, standing alone, waive
                      2   the Designating Party’s right to secure protection under this Order for such material.
                      3   Upon timely correction of a designation, the Receiving Party must make reasonable
                      4   efforts to assure that the material is treated in accordance with the provisions of this
                      5   Order.
                      6          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      7          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                      8   designation of confidentiality at any time that is consistent with the Court’s
                      9   Scheduling Order.
                  10             6.2 Meet and Confer. The Challenging Party shall first confer with the
                  11      designating party in a good-faith effort to resolve the dispute; thereafter, if the dispute
                  12      is not resolved, this conference shall fulfill the meet and confer requirement under
                  13      Local Rule 37.1 et seq., and the designating party shall initiate further dispute
                  14      resolution process under Local Rule 37.2 et seq.
                  15             6.3 The burden of persuasion in any such challenge proceeding shall be on the
                  16      Designating Party. Unless the Designating Party has waived or withdrawn the
                  17      confidentiality designation, all parties shall continue to afford the material in question
                  18      the level of protection to which it is entitled under the Producing Party’s designation
                  19      until the Court rules on the challenge.
                  20             7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                  21             7.1 Basic Principles. A Receiving Party may use Protected Material that is
                  22      disclosed or produced by another Party or by a Non-Party in connection with this
                  23      Action only for prosecuting, defending, or attempting to settle this Action. Such
                  24      Protected Material may be disclosed only to the categories of persons and under the
                  25      conditions described in this Order. When the Action has been terminated, a Receiving
                  26      Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                  27      Protected Material must be stored and maintained by a Receiving Party at a location
                  28                                                  -6-
DLA P IPER LLP (US)
                                                               PROTECTIVE ORDER


                          EAST\171817824.3
                      1   and in a secure manner that ensures that access is limited to the persons authorized
                      2   under this Order.
                      3          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                      4   ordered by the court or permitted in writing by the Designating Party, a Receiving
                      5   Party may disclose any information or item designated “CONFIDENTIAL” only to:
                      6          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                      7   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                      8   disclose the information for this Action;
                      9          (b) the officers, directors, and employees (including House Counsel) of the
                  10      Receiving Party to whom disclosure is reasonably necessary for this Action;
                  11             (c) Experts (as defined in this Order) of the Receiving Party to whom
                  12      disclosure is reasonably necessary for this Action and who have signed the
                  13      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  14             (d) the court and its personnel;
                  15             (e) court reporters and their staff;
                  16             (f) professional jury or trial consultants, mock jurors, and Professional
                  17      Vendors to whom disclosure is reasonably necessary for this Action and who have
                  18      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  19             (g) the author or recipient of a document containing the information or a
                  20      custodian or other person who otherwise possessed or knew the information;
                  21             (h) during their depositions, witnesses, and attorneys for witnesses, in the
                  22      Action to whom disclosure is reasonably necessary provided:
                  23                     (1) the deposing party requests that the witness sign the form attached
                  24                     as Exhibit A hereto; and
                  25                     (2) they will not be permitted to keep any confidential information,
                  26                     unless otherwise agreed by the Designating Party or ordered by the
                  27                     court. Pages of transcribed deposition testimony or exhibits to
                  28                                                    -7-
DLA P IPER LLP (US)
                                                               PROTECTIVE ORDER


                          EAST\171817824.3
                      1                  depositions that reveal Protected Material may be separately bound by
                      2                  the court reporter and may not be disclosed to anyone except as
                      3                  permitted under this Stipulated Protective Order; and
                      4          (i) any mediator or settlement officer, and their supporting personnel, mutually
                      5          agreed upon by any of the parties engaged in settlement discussions.
                      6   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                      7   IN OTHER LITIGATION
                      8          If a Party is served with a subpoena or a court order issued in other litigation
                      9   that compels disclosure of any information or items designated in this Action as
                  10      “CONFIDENTIAL,” that Party must:
                  11             (a) promptly notify in writing the Designating Party. Such notification shall
                  12      include a copy of the subpoena or court order;
                  13             (b) promptly notify in writing the party who caused the subpoena or order to
                  14      issue in the other litigation that some or all of the material covered by the subpoena
                  15      or order is subject to this Protective Order. Such notification shall include a copy of
                  16      this Stipulated Protective Order; and
                  17             (c) cooperate with respect to all reasonable procedures sought to be pursued
                  18      by the Designating Party whose Protected Material may be affected. If the
                  19      Designating Party timely seeks a protective order, the Party served with the subpoena
                  20      or court order shall not produce any information designated in this action as
                  21      “CONFIDENTIAL” before a determination by the court from which the subpoena or
                  22      order issued, unless the Party has obtained the Designating Party’s permission. The
                  23      Designating Party shall bear the burden and expense of seeking protection in that
                  24      court of its confidential material and nothing in these provisions should be construed
                  25      as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                  26      directive from another court.
                  27
                  28                                                 -8-
DLA P IPER LLP (US)
                                                              PROTECTIVE ORDER


                          EAST\171817824.3
                      1   9.     A     NON-PARTY’S        PROTECTED         MATERIAL        SOUGHT        TO    BE
                      2   PRODUCED IN THIS LITIGATION
                      3          (a) The terms of this Order are applicable to information produced by a Non-
                      4   Party in this Action and designated as “CONFIDENTIAL.” Such information
                      5   produced by Non-Parties in connection with this litigation is protected by the
                      6   remedies and relief provided by this Order. Nothing in these provisions should be
                      7   construed as prohibiting a Non-Party from seeking additional protections.
                      8          (b) In the event that a Party is required, by a valid discovery request, to produce
                      9   a Non-Party’s confidential information in its possession, and the Party is subject to
                  10      an agreement with the Non-Party not to produce the Non-Party’s confidential
                  11      information, then the Party shall:
                  12                     (1) promptly notify in writing the Requesting Party and the Non-Party
                  13             that some or all of the information requested is subject to a confidentiality
                  14             agreement with a Non-Party;
                  15                     (2) promptly provide the Non-Party with a copy of the Stipulated
                  16             Protective Order in this Action, the relevant discovery request(s), and a
                  17             reasonably specific description of the information requested; and
                  18                     (3) make the information requested available for inspection by the Non-
                  19             Party, if requested.
                  20             (c) If the Non-Party fails to seek a protective order from this court within 14
                  21      days of receiving the notice and accompanying information, the Receiving Party may
                  22      produce the Non-Party’s confidential information responsive to the discovery
                  23      request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                  24      not produce any information in its possession or control that is subject to the
                  25      confidentiality agreement with the Non-Party before a determination by the court.
                  26      Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                  27      of seeking protection in this court of its Protected Material.
                  28                                                  -9-
DLA P IPER LLP (US)
                                                               PROTECTIVE ORDER


                          EAST\171817824.3
                      1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      3   Protected Material to any person or in any circumstance not authorized under this
                      4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                      6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                      7   persons to whom unauthorized disclosures were made of all the terms of this Order,
                      8   and (d) request such person or persons to execute the “Acknowledgment and
                      9   Agreement to Be Bound” that is attached hereto as Exhibit A.
                  10      11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  11      PROTECTED MATERIAL
                  12             When a Producing Party gives notice to Receiving Parties that certain
                  13      inadvertently produced material is subject to a claim of privilege or other protection,
                  14      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                  15      Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                  16      may be established in an e-discovery order that provides for production without prior
                  17      privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                  18      parties reach an agreement on the effect of disclosure of a communication or
                  19      information covered by the attorney-client privilege or work product protection, the
                  20      parties may incorporate their agreement in the stipulated protective order submitted
                  21      to the court.
                  22      12.    MISCELLANEOUS
                  23             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                  24      person to seek its modification by the Court in the future.
                  25             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                  26      Protective Order no Party waives any right it otherwise would have to object to
                  27      disclosing or producing any information or item on any ground not addressed in this
                  28                                                -10-
DLA P IPER LLP (US)
                                                             PROTECTIVE ORDER


                          EAST\171817824.3
                      1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                      2   ground to use in evidence of any of the material covered by this Protective Order.
                      3          12.3 Filing Protected Material. A Party that seeks to file under seal any
                      4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                      5   only be filed under seal pursuant to a court order authorizing the sealing of the
                      6   specific Protected Material at issue. If a Party's request to file Protected Material
                      7   under seal is denied by the court, then the Receiving Party may file the information
                      8   in the public record unless otherwise instructed by the court.
                      9   13.    FINAL DISPOSITION
                  10             After the final disposition of this Action, as defined in paragraph 4, within 60
                  11      days of a written request by the Designating Party, each Receiving Party upon request
                  12      of the designating party, must return all Protected Material to the Producing Party or
                  13      destroy such material within thirty (30) days of receiving the designating party’s
                  14      request. As used in this subdivision, “all Protected Material” includes all copies,
                  15      abstracts, compilations, summaries, and any other format reproducing or capturing
                  16      any of the Protected Material. Whether the Protected Material is returned or
                  17      destroyed, the Receiving Party must submit a written certification to the Producing
                  18      Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                  19      deadline that (1) identifies (by category, where appropriate) all the Protected Material
                  20      that was returned or destroyed and (2) affirms that the Receiving Party has not
                  21      retained any copies, abstracts, compilations, summaries or any other format
                  22      reproducing or capturing any of the Protected Material. Notwithstanding this
                  23      provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                  24      papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                  25      deposition and trial exhibits, expert reports, attorney work product, and consultant
                  26      and expert work product, even if such materials contain Protected Material. Any such
                  27      archival copies that contain or constitute Protected Material remain subject to this
                  28                                                -11-
DLA P IPER LLP (US)
                                                             PROTECTIVE ORDER


                          EAST\171817824.3
                      1   Protective Order as set forth in Section 4.
                      2   14.    Any violation of this Order may be punished by any and all appropriate
                      3   measures including, without limitation, contempt proceedings and/or monetary
                      4   sanctions.
                      5
                      6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      7
                      8    Dated: February 5, 2020           DLA PIPER LLP (US)
                      9
                  10                                         By:
                  11                                               NORMAN M. LEON
                                                                   NANCY NGUYEN SIMS
                  12                                               Attorneys for Defendant/Counterclaimant
                                                                   COVERALL NORTH AMERICA, INC.
                  13
                           Dated: February 5, 2020           LICHTEN & LISS-RIORDAN, P.C.
                  14
                  15
                  16                                         By:
                                                                   SHANNON LISS-RIORDAN
                  17                                               Attorneys for Plaintiff/Counter-Defendant
                  18                                               CARLOS RIVAS

                  19
                          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                  20
                  21
                  22
                          DATED: February 5, 2020
                  23
                          ___________________________________
                  24
                          Hon. Kenly Kiya Kato
                  25      United States Magistrate Judge
                  26
                  27
                  28                                                 -12-
DLA P IPER LLP (US)
                                                             PROTECTIVE ORDER


                          EAST\171817824.3
                      1                                        EXHIBIT A
                      2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3   I,   _____________________________            [print   or    type    full   name],    of
                      4   ____________________________________ [print or type full address], declare
                      5   under penalty of perjury that I have read in its entirety and understand the Stipulated
                      6   Protective Order that was issued by the United States District Court for the Central
                      7   District of California on _________ [date] in the case of Carlos Rivas v. Coverall
                      8   North America, Inc.¸ Case No. 8:18-cv-01007-JGB-KK. I agree to comply with and
                      9   to be bound by all the terms of this Stipulated Protective Order and I understand and
                  10      acknowledge that failure to so comply could expose me to sanctions and punishment
                  11      in the nature of contempt. I solemnly promise that I will not disclose in any manner
                  12      any information or item that is subject to this Stipulated Protective Order to any
                  13      person or entity except in strict compliance with the provisions of this Order. I further
                  14      agree to submit to the jurisdiction of the United States District Court for the Central
                  15      District of California for the purpose of enforcing the terms of this Stipulated
                  16      Protective Order, even if such enforcement proceedings occur after termination of
                  17      this action. I hereby appoint __________________________ [print or type full
                  18      name] of _______________________________________ [print or type full address
                  19      and telephone number] as my California agent for service of process in connection
                  20      with this action or any proceedings related to enforcement of this Stipulated
                  21      Protective Order.
                  22      Date: ______________________________________
                  23      City and State where sworn and signed: _________________________________
                  24      Printed name: _______________________________
                  25      Signature: __________________________________
                  26
                  27
                  28                                                -13-
DLA P IPER LLP (US)
                                                              PROTECTIVE ORDER


                          EAST\171817824.3
                      1                             SIGNATURE VERIFICATION
                      2          I hereby attest that all signatories listed above, on whose behalf this stipulation
                      3   is submitted, concur in the filing’s content and have authorized the filing.
                      4
                      5    Dated: February 5, 2020              DLA PIPER LLP (US)
                      6
                      7                                         By:/s/ Nancy Nguyen Sims
                      8                                            NANCY NGUYEN SIMS
                                                                   NORMAN M. LEON
                      9                                            Attorneys for Defendant/Counterclaimant
                                                                   COVERALL NORTH AMERICA, INC.
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28                                                 -14-
DLA P IPER LLP (US)
                                                              PROTECTIVE ORDER


                          EAST\171817824.3
